Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 09/24/2021 ("09-24-21 OA"), the Applicant (i) amended the independent claim 1 to include the previously-indicated allowable claim 4 and then canceled claim 4, (ii) amended claim 5 and (iii) amended the title on 11/11/2021 ("11-11-21 Response").
Currently, claims 1-3 and 5-10 are pending with claims 1, 7, 8 and 10 being independent claims. 

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 09-24-21 OA.
Applicant's amendments to the independent claim 1 to include the previously-indicated allowable claim 4 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-3, 6-8 and 10 as being anticipated by Hashimoto set forth starting on page 3 under line item number 2 of the 09-24-21 OA.
With respect to the 35 U.S.C. 102(a)(1) rejection of independent claim 8, the Applicant argues that "Insofar as claims 2-3 and 5-10 depend, either directly or indirectly, from independent claim 1, and therefore incorporate all of the limitations of claim 1, it is submitted that these claims are also in condition for allowance." The 
	Independent claim 7 is a "product" claim that actually comprises all of the structural limitations of the allowed independent claim 1 that recites an organic electroluminescent diode device, so the independent claim 7 stands allowed.
	Independent claim 8, however, is a method claim that recites in its preamble of "a method of manufacturing the display panel according to claim 7" but does not actually recite all of the structural limitations of the allowed independent claim 7. Here, the preamble does not limit the method steps recited in the body of the claim 8. Therefore, the independent claim 8 stands rejected.
	Independent claim 10 is a "product" claim that actually comprises all of the structural limitations of the allowed independent claim 7 that recites an organic electroluminescent diode device, so the independent claim 10 stands allowed.

	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (previously-cited Pub. No. US 2016/0172628 A1 to Hashimoto et al.).
	
Regarding independent claim 8, Hashimoto teaches a method of manufacturing the display panel according to claim 7 (The preamble that refers to the independent claim 7 may not structurally limit the body of the claim. Here, claim 8 does not directly recite structural features of the display panel of claim 7.), comprising the following steps:
providing the substrate 111;
forming the thin film transistor structure 112 on the substrate 111; and
forming the organic electroluminescent diode (para [0264] - "In this case, the organic EL display panel has the following structure for example. The pixel electrode 13 as a cathode and the barrier rib layer 14 are formed on the interlayer insulating layer 12. Within the opening 14a, the metal doped region 21 and the metal non-doped region 20 of the electron transport layer 30, the second interlayer 19, the first interlayer 18, and the light-emitting layer 17 are formed on the pixel electrode 13 in respective order. The hole transport layer 16 and the hole injection layer 15 are formed on the light-emitting layer 17 in respective order. The counter electrode 22 as an anode is formed on the hole injection layer 15." Basically, the alternative embodiment "flips" the ordering of the functional layers between the cathode 13 (pixel electrode) and the anode 22 (counter electrode; that is, please view layers 15, 16, 17, 18, 19, 20, 21 of Fig. 7 upside down while keeping the orientation of layer 15 and 22 the same.) on the thin film transistor structure layer 112.




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
	Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable claim 4 state on page 6 under line item number 3 of the 09-24-21 OA.
	Claims 2, 3, 5 and 6 are allowed, because they depend from the allowed independent claim 1. 

	Independent claim 7 is allowed, because it refers to the allowed independent claim 1.

Claim 9 is objected to, but would be allowable if (i) its base claim 8 is amended to include all of the limitations of claim 9 or (ii) claim 9 is rewritten in independent form to include all of the limitations of its base claim 8.

	Independent claim 10 is allowed, because it refers to the allowed independent claim 7. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        18 November 2021